UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-2461



DAVID KEITH SUMRELL,

                                              Plaintiff - Appellant,

          versus


MOODY E. STALLINGS, JR.; MARY SUE TERRY,
Former Attorney General; ATTORNEY GENERAL OF
THE COMMONWEALTH OF VIRGINIA; DIXON L. FOSTER,
Honorable Judge, Retired; SUPREME COURT OF
VIRGINIA; RICHARD C. VORHIS, Assistant Bar
Counsel; VIRGINIA STATE BAR; GEORGE ALLEN,
Governor; OFFICE OF THE GOVERNOR OF THE
COMMONWEALTH OF VIRGINIA,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-97-115-2)


Submitted:   December 16, 1997            Decided:   January 20, 1998


Before MURNAGHAN, WILKINS, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.
David Keith Sumrell, Appellant Pro Se. Kevin Edward Martin-Gayle,
STALLINGS & RICHARDSON, Virginia Beach, Virginia; Grover C. Wright,
Jr., Virginia Beach, Virginia; Catherine Currin Hammond, Gregory E.
Lucyk, Peter Robert Messitt, OFFICE OF THE ATTORNEY GENERAL OF
VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order dismissing his

petition for an order vacating his conviction. We have reviewed the

record and the district court's opinions and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Sumrell v. Stallings, No. CA-97-115-2 (E.D. Va. Sept. 19,
1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2